Owens, J.
(dissenting) — In reversing the Court of Appeals and reinstating the trial court’s grant of summary judgment in this case, the majority has failed to view the facts in the light most favorable to the nonmoving party (Lu and Sun), has erringly concluded that the transfer of a long-term proprietary lease is not within the real estate statute of frauds, and has ignored the alternative argu*623ments that Lu and Sun raised for affirming the reversal of summary judgment.
In December 1996, Barbara Palecek and Donald Firth began discussing with neighbor Hefu Lu the possibility of purchasing the apartment that Lu and his wife, Qian Sun, owned and occupied. An initial sale price of $165,000 was suggested, but Lu left the country on business, leaving John Swaner, Lu’s business partner and likewise a resident of the Maryland Apartments, to serve as intermediary. Although the majority reports that Swaner “drew up” the agreement, majority at 612, Palecek’s September 1998 declaration states that she and Firth drew up the agreement: “In response to our inquiries about price, Mr. Swaner gave us the figure of $180,000.. .. [W]e desired to reduce this agreement to writing. . . . We understood that Mr. Swaner was going to meet Mr. Lu in Europe. Therefore, we drew up a purchase and sale agreement that provided for the sale of the Lu and Sun interest in the Maryland Apts, for the sum of $180,000 with a date for the taking of possession on October 15, 1997.” Clerk’s Papers (CP) at 26 (emphasis added); see also Palecek’s July 1999 Declaration, CP at 107 (inserting “with Mr. Swaner” before “we drew up”). The six-line writing, which Swaner said he “believe [d]” he had typed up, CP at 186, states that Firth and Palecek “agree to purchase Apartment 2 (626 13th Avenue East) from .. . Luand .. . Sun for $180,000,” with" [possession to take place on October 15, 1997.” CP at 4 (emphasis added). The writing also noted that Firth and Palecek had provided $500 in earnest money.
Firth and Palecek signed the agreement on April 18, 1997, the date of the agreement itself. Although Lu’s and Sun’s signatures are dated April 23, 1997, Palecek’s declaration raises some questions about when Sun signed:
We understand that Mr. Swaner presented the Agreement to Mr. Lu for his signature when they met in Europe and that. . . [u]pon returning to the United States . . . Mr. Swaner presented the agreement for signature to Qian Sun, .... Mr. Swaner indicated to us that there was some reluctance on the *624part of Ms. Sun. He suggested that that reluctance might he overcome by making another deposit payment. Therefore, in June we increased the deposit by $1500. Shortly thereafter, we received back through Mr. Swaner the purchase agreement signed by both Hefu Lu and Qian Sun.
CP at 107 (emphasis added); see also CP at 26 (using “maybe” instead of “might be”). Thus, the record shows that Palecek and Firth were aware of Sun’s reluctance to sign the agreement and that they wrote additional earnest money checks on June 6, 1997, thinking that the increase “might” persuade Sun to sign; why Sun’s signature was ultimately dated April 23, 1997, is unclear. The original agreement was not amended to reflect the increased earnest money, nor was that change memorialized in any other writing.
Similarly, the parties twice changed the original closing date of October 15, 1997. In early October 1997, Lu asked Firth to delay taking possession until November 15 because the apartment that he and Sun were moving into was not going to be ready by the closing date. Firth and Palecek agreed, and when Lu later requested an additional month’s extension, Firth and Palecek changed the date of possession to the end of December, since the prospect of moving prior to the holidays was unappealing. Just as the agreement was not amended to reflect the additional earnest money, the parties did not put in writing either of the two changes in the closing date.
At no time in 1997 did Firth and Palecek tender the purchase price or even demonstrate a readiness to close on the purchase of their neighbors’ apartment. To close, Firth and Palecek needed to sell their own apartment, not only because they needed the money, but because the bylaws of the Maryland Apartments prohibited individuals from owning more than one unit. Yet Firth and Palecek, electing not to contract with a real estate agent, made only the sketchiest attempts to market their ground-floor apartment. As of mid-November, they had done nothing more than display a “for sale” sign in their window, kept there for six weeks at *625most. After Christmas, they advertised their one-bedroom apartment on an Internet site, asking $210,000—$30,000 more than they were still hoping to pay for Lu and Sun’s more desirable two-bedroom apartment. By the end of December 1997, when the last closing date arrived, Firth and Palecek had not set up an escrow for closing and had neither sold their apartment nor applied for a loan to finance the purchase. Although Palecek claimed that they had an offer of backup financing from relatives, the record shows that by the end of 1997 Firth and Palecek had not reached any agreement for a loan covering the full purchase price.
In January 1998, Lu told Firth and Palecek that Sun had not been satisfied with the sale price and that an acceptable price would be $230,000. The record shows that Lu had been aware since September 1997 that Sun did not want to sell the apartment for $180,000. The record includes the following excerpt from Lu’s deposition testimony:
Q. [Plaintiffs’ counsel] Now, the sale for Apartment 2 was not concluded in October 1997, correct?
A. [Lu] Yes.
Q. And why is that?
A. First of all, I came back to Seattle in September and I tell my wife we may have to sell our apartment. She said well, how much. And I said $180,000. She said no, ....
CP at 262. Similarly, according to Sun, in October 1997, after Lu had returned to the United States and “indicated [to her] that he had signed a document agreeing to a price of $180,000,” she told him that she was “not in agreement with $180,000 but. . . would be willing to sell it for $230,000.” CP at 171. This evidence certainly casts further doubt on the timing and meaningfulness of Sun’s April 23, 1997, signature on the agreement. Moreover, Lu also appears to suggest in his deposition that Sun’s lack of fluency in English led him to make the initial decision for both of them: “The reason I do this because I think she doesn’t understand English, so I just make every decision myself. *626Right? But turn out it doesn’t work that way. She still want to share the decision, you know.” CP at 264.
Palecek asserted in her declaration that Sun’s desire to sell the two-bedroom apartment for $230,000 had been “a great disappointment,” since “[n]ot only was the increased price not what we had agreed to, but in our opinion it was not consistent with the value of comparable units in the apartment building”—an opinion at odds with Firth and Palecek’s advertisement of their own one-bedroom unit in December 1997 for $210,000. CP at 27, 108 (emphasis added). Palecek explained that she and Firth “sought the advice of an attorney at a neighborhood legal clinic to determine whether we had a legally binding agreement.” CP at 27, 108. They wrote a letter to Lu and Sun on February 7, 1998, asserting their position that they had “entered into a valid contract to buy Apartment 2 at 626 13th Avenue East for $180,000.00” and that, if Lu and Sun “fail[ed] to honor the contract by March 1,” Firth and Palecek would “consider all of [their] legal options to enforce the contract.” CP at 69 (emphasis added). Four days later, on February 11, 1998, Palecek applied for financing for the first time, four months after the original closing date and six weeks after the expiration of the last orally agreed upon closing date. However, according to Swaner, at a co-op meeting on February 24, 1998, Firth told him that “they were not going to continue” and asked him to return the uncashed deposit checks. CP at 236.
On May 22, 1998, Firth and Palecek filed suit, alleging breach of contract and seeking an order of specific performance requiring Lu and Sun “to transfer [to Firth and Palecek] the block of shares and right of proprietary lease associated with Apartment 2.” CP at 3 (emphasis added). Lu and Sun, who had purchased their apartment in 1994 by executing a standard form Residential Real Estate Purchase and Sale Agreement, denied that the brief, typewritten agreement of April 18,1997, had been intended as their final, definitive agreement for the sale of their apartment to Firth and Palecek. In their answer to the complaint, as well *627as in a CR 12(b)(6) motion, Lu and Sun asserted that Firth and Palecek’s claim was barred because it failed to satisfy the statute of frauds and because the writing did not contain sufficient terms to allow a court to enter a decree of specific performance.
The trial court denied Lu’s CR 12(b)(6) motion in October 1998 and granted Firth’s motion for summary judgment in August 1999. On November 6, 2000, the Court of Appeals reversed the trial court and granted Lu’s motion to dismiss. See Firth v. Hefu Lu, 103 Wn. App. 267, 278-79, 12 P.3d 618 (2000).
I agree with the conclusion of the Court of Appeals that the sale of a cooperative apartment constitutes the transfer of an interest in real property and thus falls within the real estate statute of frauds. The statute of frauds protects against the “uncertainty inherent in oral contractual undertakings.” Miller v. McCamish, 78 Wn.2d 821, 829, 479 P.2d 919 (1971). The real estate statute of frauds is intended to bring uniformity and clarity to the form and content of purchase and sale agreements. See Key Design, Inc. v. Moser, 138 Wn.2d 875, 983 P.2d 653, 993 P.2d 900 (1999). Because no Washington cases had considered whether the sale of a cooperative unit implicated the real estate statute of frauds, the Court of Appeals reasonably relied on precedent from New York and New Jersey, states in which cooperatives are much more prevalent than in Washington. The most influential case, Presten v. Sailer, 225 N. J. Super. 178, 542 A.2d 7 (1988), drew on New York cases and concluded that, although the conveyancing of a cooperative apartment involved both the transfer of a stock certificate and the granting of a proprietary lease, the fundamental aim of the process was to create property rights.
The Presten approach is sound. It acknowledges the reality that the sale is a “hybrid” transaction, id. at 13, that the stock certificate and the proprietary lease are “interdependent.” 4 Thompson on Real Property § 36.04(b) (David A. Thomas ed., 1994). When the two components are weighed, it is the proprietary lease, not the stock certificate, that is *628closer to the essence of the transaction: the prospective purchasers want the proprietary lease, the right of occupancy. That is why Firth and Palecek drew up an agreement “to purchase Apartment 2” and later wrote a letter seeking enforcement of their agreement “to buy Apartment 2.” CP at 4, 69.
In sum, the essence of the sale of a cooperative unit is the sale and purchase of a long-term leasehold interest in real property, and “[t]here is no dispute that an agreement to lease for more than 1 year is within the statute of frauds.” Family Med. Bldg., Inc. v. Dep’t of Soc. & Health Servs., 104 Wn.2d 105, 108, 702 P.2d 459 (1985) (citing RCW 19.36.010, RCW 64.04.010). The only reasonable alternative to considering the essence of the transaction would be to ignore the interdependence of stock and lease and treat them as two separate interests to be sold; such an analysis would yield the same result because the lease, treated separately, would itself fall under the statute of frauds.
The majority takes neither approach, choosing instead to define the sale of a cooperative apartment by looking exclusively at the first formality of the stock certificate and thinking no further. In taking this approach, the majority ignores the caveat that “[elverything should be made as simple as possible, but not simpler.”6 Here, the depth and breadth of the majority’s analysis is that stock is stock. But cooperative stock is not very stock-like, after all,7 and the stock certificate has no vitality in the transaction apart from the proprietary lease.8
*629The majority also appears to embrace the argument, which Firth and Palecek failed to raise below,* *9 that the agreement to transfer an interest in a cooperative should not be regarded as a writing conveying a property interest since “[a]ll that it creates is the right of the purchaser to request of a cooperative board of directors the issuance of stock and a proprietary lease, which ultimately lies in the discretion of the board of directors to provide.” Pet. for Review at 12. As the bylaws of cooperatives generally require, the bylaws of the Maryland Apartments make transfer contingent on approval by the board of directors. The majority mistakenly regards the contingency of board approval as the substance of the parties’ negotiations; by such reasoning, the inclusion in a real estate purchase and sale agreement of a contingency for financing approval from a third party would mean that the agreement was not a contract for the sale of realty. Here, the agreement between the parties was not an agreement to satisfy the contingency of board approval, but an agreement to convey a long-term proprietary lease.
The writing at the heart of this dispute does not satisfy the statute of frauds. Plainly, the property description at issue here—“Apartment 2 (626 13th Avenue East)”—lacks the elements specified in Martin v. Seigel, 35 Wn.2d 223, 229, 212 P.2d 107 (1949), and reaffirmed in Key Design, 138 Wn.2d at 881-84. Nor do Firth and Palecek seek a change in the long-standing Washington rule; instead, they seek the anomalous holding that, because only the apartment building and not the cooperative unit has an independent legal description, an agreement conveying such a property interest need not even identify the city, county, and state in which the building is located. Prior decisions weigh heavily against such a holding. See, e.g., Broadway Hosp. & Sanitarium v. Decker, 47 Wash. 586, 590, 92 P. 445 (1907) *630(holding that street address lacking city, county, and state failed to satisfy statute of frauds); Bonded Adjustment Co. v. Edmunds, 28 Wn.2d 110, 111-12, 182 P.2d 17 (1947) (holding description “a house at 2626 W Fairview” inadequate under statute of frauds); Martin, 35 Wn.2d at 228 (holding description of property “not merely by street number, but also by city, county and state” defective under statute of frauds).
Even if the agreement had not run afoul of the statute of frauds, the reversal of the trial court’s grant of summary judgment should be affirmed on the alternative grounds that Lu and Sun presented to the Court of Appeals and renewed in their answer to Firth and Palecek’s petition to this court. Most persuasive of the additional arguments is Lu and Sun’s contention that material issues of fact remained concerning Firth and Palecek’s ability to perform.10 Moreover, as Lu and Sun also maintain, the failure of the parties to perform prior to any of the three closing dates should have resulted in the expiration of the original agreement. See Mid-Town Ltd. P’ship v. Preston, 69 Wn. App. 227, 235, 848 P.2d 1268, review denied, 122 Wn.2d 1006 (1993) (“both parties could have walked away from the agreement because, by its own terms, the agreement had expired” when the last written extension date for closing had passed).
I would affirm the decision of the Court of Appeals, but at the very least, under RAP 13.7(b), the majority must *631remand the case to the Court of Appeals for consideration of Lu and Sun’s additional arguments.
Johnson and Chambers, JJ., concur with Owens, J.

 This quotation has been attributed to Einstein. See Alice Calaprice, The Expanded Quotable Einstein 314 (2000).


 Shares of cooperative stock “lack the requisite common features of stock in the financial markets.” Presten, 542 A.2d at 11 (citing United Hous. Found., Inc. v. Forman, 421 U.S. 837, 851, 95 S. Ct. 2051, 44 L. Ed. 2d 621, reh’g denied, 423 U.S. 884 (1975)).


 The majority mistakenly relies on Bell v. Hegewald, 95 Wn.2d 686, 692, 628 P.2d 1305 (1981), which concerned the sale of stock in a corporation whose sole asset was real estate. The Court of Appeals distinguished Bell by observing that “it is the nature of the rights the purchaser receives, not the classification of the corporation’s assets, that determines whether the shares purchased represent an interest in real property.” Firth, 103 Wn. App. at 274. Plainly, the purchaser of *629cooperative shares, unlike the purchaser of shares in a corporation with real estate assets, gains a proprietary lease, a right of exclusive occupancy.


 “This court does not generally consider issues raised for the first time in a petition for review.” Fisher v. Allstate Ins. Co., 136 Wn.2d 240, 252, 961 P.2d 350 (1998).


 See Willener v. Sweeting, 107 Wn.2d 388, 396, 730 P.2d 45 (1986) (affirming dismissal of purchasers’ action under earnest money agreement where “testimony throughout the record questioned] plaintiffs’ ability to provide the necessary funds to close the deal with defendants”). Lu and Sun’s challenge to Firth and Palecek’s ability to perform has not been mooted by Palecek and Firth’s subsequent compliance with the trial court’s order of specific performance. The parties agreed that Lu and Sun’s voluntary compliance with that equitable order would not constitute a waiver of their right to appeal the order. The focus on appeal is whether an issue of fact remained as to Palecek and Firth’s ability to perform on the closing date in 1997. RAP 12.8 provides that, “[i]f a party has voluntarily or involuntarily partially or wholly satisfied a trial court decision which is modified by the appellate court, the trial court shall enter orders and authorize the issuance of process appropriate to restore to the party any property taken from that party, the value of the property, or in appropriate circumstances, provide restitution.”